UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 9, 2015 (September 9, 2015) Lucas Energy, Inc. (Exact name of registrant as specified in its charter) Nevada 001-32508 20-2660243 (State or other jurisdiction of incorporation) (Commission FileNumber) (I.R.S. Employer Identification No.) 450 Gears Road, Suite 780, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (713) 528-1881 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On September 9, 2015, Lucas Energy, Inc. (the “Company”, “we” and “us”) filed a press release disclosing the fact that the NYSE MKT had notified the Company that it has regained compliance with the NYSE MKT continued listing standards.A copy of the press release is furnished herewith as Exhibit 99.1. The information responsive to Item 7.01 of this Form 8-K and Exhibit 99.1 attached hereto, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act, or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits. Exhibit No. Description 99.1** Press Release dated September 9, 2015 ** Furnished herewith. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LUCAS ENERGY, INC. By:/s/ Anthony C. Schnur Name: Anthony C. Schnur Title: Chief Executive Officer Date: September 9, 2015 EXHIBIT INDEX Exhibit No. Description 99.1** Press Release dated September 9, 2015 ** Furnished herewith.
